Case 7:19-cv-00089-BO Document 51-12 Filed 06/25/20 Page 1 of 23
Case 7:19-cv-00089-BO Document 51-12 Filed 06/25/20 Page 2 of 23
              EXHIBIT
                 1




Case 7:19-cv-00089-BO Document 51-12 Filed 06/25/20 Page 3 of 23
                    Independent Contraetor Agreement for

   This Independent Contractor Agreement made and entered into by and between,
Jackie Lyles and Lifestyle Publications SE LLC Welcome to the Lifestyle team.
   Your services include, but are not necessarily limited, to the following:
          .  Solieit businesses to advertise in publication stated above.
          .  Keep up with customers to provide excellence customer service
             and abide by magazines business practices
          . Assist in payment of client invoices when necessary.
          . Attend networking events when and where available.
   Your compensation will be 15% commission on monthly sales. Payments are
made on the 1"t of each month. Your services will start Feb 19th 2AL9, and you will
receive your first payment on the placement month of your sales-
   This Agreement will begin on the date set forth below, and wil] continue until
terminated by either party. Either pafiy may terminate this Agreement, effective
upon written or oral notice of termination, at any time and for any reason.
   For your first 3 months plus rest of Feb. you will receive the compensation
package of:
          .   $1,000.00 base guarantee draw w/ Feb to be prorated.
          .   $15% commission paid end of each mo- on gross sales.
After May return to straight 15% commission program allowing you 3 % months to
build territory.
   This Agreement is conditioned on your acceptance of the attached Attachment A,
C onfi dentiality, and Restrictive Covenant Agreement.

   Your relationship with Magazine will be that of an independ,ent contractor, and
nothing in this Agreement is intended to, or should be construed to, create a
partnership, agency, joint venture, or emplo5rment relationship. Contractor will not
be entitled under this Agreement to any of the benefits that Magazine may make
available to its employees, including but not limited to group health insurance, life
insurance, profit-sharing, retirement benefi.ts, paid. vacation, holidays or sick leave,
or workers' compensation insurance. No part of Contractor's compensation xrill be
subject to withholdins by Magazine for the payment of any social security, federaL,
state or any other employee payroll taxes. Magazine will regularly report amounts
paid to Contractor by filing a Form 1099-MISC with the Internal Revenue Service
as required. by law. Contractor may perform the services required. by this
Agreement at any place or location and at such times as Contractor shall determine-
Contractor agrees to provide all tools aud instrumentalities, if any, required to
perform the services under this Agreemeat.
    Contractor acknowledges and agrees that all documents produced by Contractor,
including but not limited to memorand"a, research notes, correspordence, emails,


      Case 7:19-cv-00089-BO Document 51-12 Filed 06/25/20 Page 4 of 23
                                                                                         propertv
pleaclilgs, ancl reports in the coul'se of his tl'ork for l{agazine, sha1l be the
ff MuguL*e, ancl^Contractor shall retain no o\vnership, interest, oI'ri'ghts therein'
     If a,-r. provision of this Agreement i-'t held by a court of lat' to be illegafaSinvalid
or trnenforceab}e, (a) that p..o,,i,io,-,. shall be d.eemecl anrended to achieve
                                                                                            near11,.
                                                                                 (b) the  legalitv,
 as possible the ru*" econornic effect as the origmal Provision, and
                                                                                                not
,,aliciity, and enforceabilit5, of the rernaining provisi,ons of this Agr-eement sha1l
be affectecl or impaired therel:r'-
     This Agreemeut is executecl ancl delivererl within the state of Georgia and all
                                                                                                the
 rig-hts anci obligations of each partv shall be construed ancl enforced
                                                                                   irr accorclance
 u'ith, ancl governed bv Georgia iarv.
      This Agreernent, inclucling Attachment A, constitutes all of our agl'eement-s
                                                                                               ancl
 unclerstanclings regarding f,o.,, services. There a1*e no other                oral   ol  w'-itten
 agl.eements regarcli-"ng Uo.,, Sert'ices, ancl no one else is authorized
                                                                                    to make any
                                                                                              be in
 other agr.eem.ents. An1, futule mo&ifications or changes in vour contract must
 -r,riting anci signed. i:y'-r,-ori anrl llagazine's o\Ynei' on behalf of t'he Magazine'
      If this is acceptable please sign the original of this AgTeement,                  including
                                                                                  the team'
 Attachment A and return it to me. \\re are very happy to have you on

                                              Sincerely, ..'1



                                               James




 Agreed andAccePted:

 A,clruQrnt<* l,4l u \
 Contractor Name




     t.-.tfr-rt
  Date




      Case 7:19-cv-00089-BO Document 51-12
                                       2   Filed 06/25/20 Page 5 of 23
                                       Attaehment A
                Confrdentiality, and Bestrictive Coveaalt Agreement
In consicieration of my contract wir.h Lifestyle PubJrcaf,ions SE LLC, your payrtrent of
compensation to me and your entrusting to me cantideutial information relateri to the
Magazine',q and its affiliates'busi.ness, I her"eby agree as follows:

1.    Confidentiality. During the term of my contract and at all times thereafter:

      (a)   I  shall keep confidential and shall not use or divulge to any person, firm,
            corporation, or other entity or business, without your specifig prior written
            corsent (which may be granted, \rithheld, or conditioned for any or no reason),
            any information ("Information") concerning thLe Magazine's and/or its affiliates'
            business or affairs, any trade secrets (including, without limiting the generality
            of such phrase, the Magazine's information conceraing financial information,
            iclentities of customers, suppliers, and other business relations, terms of
            financial arrangements with third pa.rties or the Magazine, business forecasts,
            sales, merchandising, and marketing plans, and other information) or other
            specialized information or data heretofore or hereafter learnecl, acquired, or
            coming to my knowletlge while under this contract, regardless of the format
            thereof, and

      (b)   all documents, records, notebooks, lists, and other material (regardless of the
            format thereof, and any copies thereof) containing Information or derived from
            Information, including, without limitation, information of the nature described in
            this Paragraph 1, whether prepared by me or others, shall at all times be subiecl,
            to Paragraph I(a) atrove and be your sole property, shall be ieft with you. and
            shall not be removed by me without your speci{ic, prior r}rritten coneent. (which
            may be granted, withhelil, or conditioned for any or no reaaon).
.)
      Obligation Not to Solicit Customers. Emplayees, or Consulta+ts. During the term of
      my contract, and for the applicable period set forth below, I shall not, clirecbly or
      indirectJy, rryhether as aa employee, employer, contractor, consultant, agent,
      principal, partner, trustee, stockholdel corllorate officer, director, investor, co-
      venturer, or in any other individual or representative capacity, aad whether for my
      or anothers benefit:

      (a) For the period ending on the two-year (2-year) anniversary of the termination of
          my contract for any reason, solicit or otherwise cleal (other than in the
          performance of my contract with the lVlagazine) with any of the Magazine's
          ctustomers or other business relation*hips. or participate in any business that
          does so, if such solicitation or dealing is with regarrl to any product or service
          that. competes with any product or service solcl by the Magazine and, as a result
          thereo{ the Magazine's business relationshilr with suc}r person or entity rvoulcl
          be harmed; (Competing businesses include any lifestyle anrUor fashion
          magazines. These include but are aot limited to: Simply Buckhead, My


                                                                                   --'l I
                                              c
                                              t)                                     AW
                                                                                     \-l
       Case 7:19-cv-00089-BO Document 51-12 Filed 06/25/20 Page 6 of 23
5.    Equitable Relief. I acknowleclge that the services to tre rendered by me are of a
      -special. unique. unusual, extraorrlinary. and intellectual
                                                                        character. which gives
      tirem a peculiar value. ancl the loss of which cannot reasonabiy or acletluately be
                                                                                     provrsions
      compensatetl in clamages in an action at law. A breach by me of any of the
      coniainetl in this Agreement will calrse the Magazine irreparable harm. Ioss. rrlury'
      and rlamage. 1 f,.,riherr acknowieclge that I possess unique ski1ls. knowleclge' ancl
      ability ancl that competition by me in violation o1'this Agreement. unauthorizecl
      clisclosure of the Magazine's lnformation. or any other breach or threatenerl breach
      of the provisions of this Agreement woulrl be extremely cletrimental to the Magazine.
      I acknowleclge that thc breach or threatened breach of any of the covenants ancl
       agreements containecl in this Agreement cannot reasonably or arlequately be
       cJmpens:rteri by damages and that such breach will carrse you irrelrarable harm.
       loss. inlury. ancl clamage to the Magazine. Accorclingly. notwithstanding anything to
      the contrary containecl in this Agreement. you. in aclclition to antl not in limitation of
       any and ail other rights and remeclies. at law or in equit5r. shall be enl itleil to
       iniunctive ancl other equitable reherf (without having to llost a bond or othet'sccurity:
       ancl/or without having to prove riamages) to curtarl or l)revent sttch hreach or
       threateneil breach (i1clurling. without limitation. restrarnrng me antl any husiness.
       firm. partnership. inilividual. corporation. or other entity from committing.
       facilitating, aitling. or continuing such breach or threzrtenecl breach).

t1    Flffect of Termination. Termination of my contract for any reason shall not affect tile
      .""tr".*         ity and enforceability of the provisions of this Agreement' which
      sha11 sur:r.ive such termination ibr the applicable periocis set forth above. My
      obligations under this Agreement also sha1l be binding upon my heirs, executors.
      assigns, ancl administrators. and shali inure to the benefit of the Magazine and each
      of its affiiiates antl each of their respective successors ancl assigns'

 t.   I..ralid            The rnvali{ity or unenfbrceabi}ity of any provision of this
                 Provi-qrons.
      Agreement shall not affect the vaticlity or enforceability of any other lrrovision.
      Without )imiting the generality ot'the foregoing, 1 agree that if Paragraph 2, or any
      provision thereoll is hekl to be unenforceable because of a fincling that it is
      lnreasonabie in any respect. the collrt of iurisdiction may determine the extent to
      which        Paragraph or provision woulcl be reasonable. ancl this Agreement shall
              sr-rch
      be cleemecl amcnrlecl accor:clingly ancl wl1l be enforcecl to such extent.

li.   Entrre Agreement: Waiver; Remeclies. This Agreenent constittltes our entire
      agreement concerning the subject matter hereof. ancl there are no agreements or
      representations with respec.t t.hereto except as containecl irerein: and may not be
      amenderl. modifiecl, or terminatecl. nor may any of its provisions tre waivecl. except
      by a writing signecl by you and me. A waiver of any of the terms or contlitions of this
      Agreement. or any breach thereof. shal] not be cleemed a waiver of such term or
      r:onclition for the fliture. or of any other term or contlition. or of any subsequent
      breach thereof. All rights ancl remeclies reservetl to yor-r by t]ris Agreement shal] be
      cumulatjve. ancl shall not be in limitation of any other right or remecly that you may
      have at law. in equity. or otherwise.

 9.   Bincling trffect. In the event of: (a) a merger where you are not the surviving entity:
      (b) yolr consoliclation with another entity: or ($ a transfer of a1l or sullstantially all


                                     c
      Case 7:19-cv-00089-BO Document 51-12 Filed 06/25/20 Page 7 of 23
                                                                  or in theevent of a transt.er of
       of yotrr ag.qetg, the srrrviving or con-qolidaterl eatity,
                                                                              Of ths provisions of
       your assets, the transferee of yo.o assefs, will have the benefrt
                                                                           of the benefits of this
       this Agreemert; autl any consent by me to the assignnent
       Agreeroent shail not be requirerl'

 HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND
                                                           AND
I                                                 RESEBVATION'
ACCEPT ?HE GBLIG,I.TIONS IT IMPOSES ON ME WITHOUT    TO INDUCE
                                               TO ME
NO PROMISES OR EEPRESENTATIONS HAYE BEEN NLADE
METoSIGNTHISAGBEEHENT"ISIGNTHISAGBEEMENTVOLUNTARILY   TEAT ONE
AND }'BEELT, IN DUPLICATE,, WITI1 THE UNDERSTANDING
                                                ANI} THE OTHER
COUNTERPABT   WILL BE HETATNEB BY THE NEAGAZINE
COUNTEBPAET WILI. BE RETAIF{EO BY ME.

AGREED:

5acqi.rIrnc
Contracl,ol Name
                               L.t   t'5


    l-1fr-rQ
Date




                                                 t)

        Case 7:19-cv-00089-BO Document 51-12 Filed 06/25/20 Page 8 of 23
              EXHIBIT
                 2




Case 7:19-cv-00089-BO Document 51-12 Filed 06/25/20 Page 9 of 23
Case 7:19-cv-00089-BO Document 51-12 Filed 06/25/20 Page 10 of 23
Case 7:19-cv-00089-BO Document 51-12 Filed 06/25/20 Page 11 of 23
Case 7:19-cv-00089-BO Document 51-12 Filed 06/25/20 Page 12 of 23
Case 7:19-cv-00089-BO Document 51-12 Filed 06/25/20 Page 13 of 23
Case 7:19-cv-00089-BO Document 51-12 Filed 06/25/20 Page 14 of 23
Case 7:19-cv-00089-BO Document 51-12 Filed 06/25/20 Page 15 of 23
Case 7:19-cv-00089-BO Document 51-12 Filed 06/25/20 Page 16 of 23
Case 7:19-cv-00089-BO Document 51-12 Filed 06/25/20 Page 17 of 23
Case 7:19-cv-00089-BO Document 51-12 Filed 06/25/20 Page 18 of 23
Case 7:19-cv-00089-BO Document 51-12 Filed 06/25/20 Page 19 of 23
Case 7:19-cv-00089-BO Document 51-12 Filed 06/25/20 Page 20 of 23
Case 7:19-cv-00089-BO Document 51-12 Filed 06/25/20 Page 21 of 23
Case 7:19-cv-00089-BO Document 51-12 Filed 06/25/20 Page 22 of 23
Case 7:19-cv-00089-BO Document 51-12 Filed 06/25/20 Page 23 of 23
